Exhibit 10.7


ENVIRONMENTAL INDEMNITY AGREEMENT
THIS ENVIRONMENTAL INDEMNITY AGREEMENT (together with all extensions, renewals,
modifications, substitutions and amendments hereof, this “Agreement”) is made as
of the 27th day of October, 2017 by THE ENTITIES LISTED ON SCHEDULE I ATTACHED
HERETO, each having an address at c/o Global Net Lease, Inc., 405 Park Avenue,
New York, New York 10022 (collectively, “Borrower”), and GLOBAL NET LEASE
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, having an address
at 405 Park Avenue, New York, New York 10022 (“Guarantor”, and together with
Borrower, individually and collectively, as the context may require, together
with their respective permitted successors and assigns, “Indemnitor”), in favor
of COLUMN FINANCIAL, INC., a Delaware corporation, having an address at 11
Madison Avenue, New York, New York 10010 (“Column”) and CITI REAL ESTATE FUNDING
INC., a New York corporation, having an address at 390 Greenwich Street, 7th
Floor, New York, New York 10013 (“Citi”; each of Column and Citi is a
“Co-Lender” and, collectively, together with their respective successors and
permitted assigns, “Indemnitee”). Capitalized terms used herein and not
specifically defined herein shall have the respective meanings ascribed to such
terms in the Loan Agreement (as defined below).
RECITALS:
A.Borrower is the fee owner of the Properties;
B.    Co-Lenders are prepared to make a loan (the “Loan”) to Borrower in the
principal amount of ONE HUNDRED EIGHTY-SEVEN MILLION AND NO/100 DOLLARS
($187,000,000.00) pursuant to that certain Loan Agreement, of even date
herewith, between Borrower and Co-Lenders (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), which Loan shall be evidenced by the Note and secured by, among
other things, the Security Instruments encumbering each Individual Property.
C.    Co-Lenders are unwilling to make the Loan unless Indemnitor agrees to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.
D.    Indemnitor is entering into this Agreement to induce Co-Lenders to make
the Loan.
AGREEMENT:
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Indemnitor hereby represents, warrants, covenants and agrees for the
benefit of the Indemnified Parties as follows:
1.Environmental Representations and Warranties. Except as otherwise disclosed by
the Environmental Report with respect to each Individual Property (a) there are
no


    

--------------------------------------------------------------------------------





Hazardous Substances (defined below) or underground storage tanks in, on, or
under any Individual Property, except those that are both (i) in compliance with
all Environmental Laws (defined below) and with permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing pursuant to the Environmental
Report; (b) to Indemnitor’s knowledge, there are no past or present Releases
(defined below) of Hazardous Substances in, on, under or from any Individual
Property which have not been fully remediated in all material respects in
accordance with Environmental Law; (c) Indemnitor does not know of, and has not
received, any written notice or other communication from any Person (including
but not limited to a Governmental Authority) relating to the threat of any
Release of Hazardous Substances migrating to any Individual Property; (d) there
is no past or present non-compliance with Environmental Laws, or with permits
issued pursuant thereto, in connection with the Property which has not been
remediated or otherwise corrected in all material respects in accordance with
Environmental Law; (e) Indemnitor does not know of, and has not received, any
written notice or other communication from any Person (including but not limited
to a Governmental Authority) relating to Hazardous Substances or Remediation
(defined below) thereof, of possible liability of any Person pursuant to any
Environmental Law, or any actual or potential administrative or judicial
proceedings in connection with any of the foregoing; and (f) Indemnitor has
truthfully and fully provided to Indemnitee all information that is contained in
files and records of Indemnitor, including but not limited to any reports
relating to Hazardous Substances in, on, under or from any Individual Property
and/or to the environmental condition of any Individual Property.
2.    Environmental Covenants. Each Indemnitor covenants and agrees that: (a)
all uses and operations on or of each Individual Property, whether by Indemnitor
or any other Person, shall be in compliance with all Environmental Laws and
permits issued pursuant thereto; (b) there shall be no Releases of Hazardous
Substances in, on, under or from any Individual Property, except those that are
both (i) in compliance with all Environmental Laws and with permits issued
pursuant thereto and (ii) fully disclosed to Indemnitee in writing when known to
Indemnitor; (c) there shall be no Hazardous Substances in, on, or under any
Individual Property, except those that are (i) in compliance with all
Environmental Laws and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing when known to Indemnitor; (d) Indemnitor
shall keep each Individual Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of Indemnitor or any other Person (the “Environmental Liens”); (e)
Indemnitor shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to Paragraph 3 of this Agreement,
including, but not limited to, providing all relevant information and making
knowledgeable Persons available for interviews; (f) Indemnitor shall, at its
sole cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with each Individual
Property, upon any reasonable written request of Indemnitee in the event
Indemnitee reasonably believes an environmental hazard exists that may, in
Indemnitee’s sole discretion, endanger any Tenants or other occupants of such
Individual Property or its guests or the general public or is reasonably likely
to result in a Material Adverse Effect, or following a determination by
Indemnitee that Hazardous Substances are in, on or under such Individual
Property in violation of applicable Environmental Laws (including, but not
limited to, sampling, testing and analysis of soil, water, air, building
materials, and other materials and substances whether solid, liquid or gas), and
share with Indemnitee the reports and other results thereof, and Indemnitee and
the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof; (g) Indemnitor shall, at its sole cost and


-2-

--------------------------------------------------------------------------------





expense, comply with all reasonable written requests of Indemnitee to (i)
effectuate Remediation of any environmental condition (including, but not
limited to, a Release of a Hazardous Substance) in, on, under or from any
Individual Property to the extent required by applicable Environmental Law; (ii)
comply with any Environmental Law; (iii) comply with any directive from any
Governmental Authority relating to the presence or Release of Hazardous
Substances in, on, under or from any Individual Property or relating to any
violation of Environmental Law or permit issued pursuant thereto; and (iv) take
any other reasonable action necessary or appropriate for protection of human
health or the environment to the extent any material risk exists that is not
covered under Environmental Law but such risk is caused by a substance that is
commonly recognized under industry standards for environmental hazards to be
hazardous to health and safety; (h) Indemnitor shall not do, and shall use
commercially reasonable efforts to not allow any tenant or other user of any
Individual Property to do, any act that materially increases the dangers to
human health (as it relates to Releases or exposure to Hazardous Substances) or
the environment from Hazardous Substances in violation of, or to the extent
covered by, Environmental Law, poses an unreasonable risk of harm to any Person
(whether on or off any Individual Property) due to a Release or exposure to
Hazardous Substances in violation of, or to the extent covered by Environmental
Law, is reasonably likely to result in a Material Adverse Effect, or would
result in a violation of applicable Environmental Law; and (i) Indemnitor shall
immediately notify Indemnitee in writing promptly after Indemnitee has knowledge
of (i) any presence or Releases or threatened Releases of Hazardous Substances
in, on, under, from or migrating towards any Individual Property in violation
of, or would reasonably be expected to result in liability pursuant to,
applicable Environmental Law; (ii) any non-compliance with any Environmental
Laws related in any way to any Individual Property; (iii) any actual
Environmental Lien or threat of an Environmental Lien; (iv) any required or
proposed Remediation of environmental conditions relating to any Individual
Property; and (v) any written notice or other communication of which any
Indemnitor becomes aware from any source whatsoever (including, but not limited
to, a Governmental Authority) asserting the existence of, or identifying
Hazardous Substances, on, any Individual Property in violation of applicable
Environmental Law or as had or would reasonably be expected to result in
liability pursuant to any Environmental Law relating to any Individual Property,
other environmental conditions in connection with any Individual Property, or
any actual or potential administrative or judicial proceedings in connection
with anything referred to in this Agreement to the extent related to any
Individual Property.
3.    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties reasonably believe that a violation of Environmental Law or Hazardous
Substances exists or a Release of Hazardous Substances has occurred on any
Individual Property that does, in the sole discretion of the Indemnified
Parties, endanger any tenants or other occupants of such Individual Property or
their guests or the general public or is reasonably likely to result in a
Material Adverse Effect, upon reasonable notice from the Indemnitee, Indemnitor
shall, at Indemnitor’s expense, promptly cause an independent engineer or
consultant reasonably satisfactory to the Indemnified Parties to conduct an
environmental assessment or audit (the scope of which shall be determined in the
sole and absolute discretion of the Indemnified Parties) and take any samples of
soil, groundwater or other water, air, or building materials or any other
invasive testing requested by Indemnitee and promptly deliver to Indemnitee the
results of any such assessment, audit, sampling or other testing; provided,
however, if such results are not delivered to the Indemnified Parties within a
reasonable period or if the Indemnified Parties reasonably believe that an
environmental


-3-

--------------------------------------------------------------------------------





hazard exists on any Individual Property in violation of applicable
Environmental Laws that, in the sole judgment of the Indemnified Parties,
endangers any tenant or other occupant of such Individual Property or their
guests or the general public or is reasonably likely to result in a Material
Adverse Effect, upon reasonable notice to Borrower, the Indemnified Parties and
any other Person designated by the Indemnified Parties, including, but not
limited to, any receiver, any representative of a governmental entity, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon such Individual Property at all reasonable times to assess any and all
aspects of the environmental condition of such Individual Property and its use,
including but not limited to, conducting any environmental assessment or audit
(the scope of which shall be determined in the sole and absolute discretion of
the Indemnified Parties) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing.
Indemnitor shall cooperate with and provide the Indemnified Parties and any such
Person designated by the Indemnified Parties with access to any Individual
Property to undertake the foregoing.
4.    Indemnification. Each Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
any Individual Property; (b) any past, present or threatened Release of
Hazardous Substances in, on, above, under or from any Individual Property; (c)
any activity by Indemnitor, any Person affiliated with Indemnitor, and any
tenant or other user of any Individual Property in connection with any actual,
proposed or threatened use, treatment, storage, holding, existence, disposition
or other Release, generation, production, manufacturing, processing, refining,
control, management, abatement, removal, handling, transfer or transportation to
or from such Individual Property of any Hazardous Substances at any time located
in, under, on or above such Individual Property; (d) any activity by Indemnitor,
any Affiliate of Indemnitor, and any tenant or other user of any Individual
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above such Individual Property,
whether or not such Remediation is voluntary or pursuant to court or
administrative order, including, but not limited to, any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with any Individual Property or operations
thereon, including, but not limited to, any failure by Indemnitor, any Affiliate
of Indemnitor, and any tenant or other user of such Individual Property to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (f) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering any
Individual Property; (g) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(h) any past, present or threatened injury to, destruction of or loss of natural
resources in any way connected with any Individual Property, including, but not
limited to, costs to investigate and assess such injury, destruction or loss;
(i) any acts of Indemnitor, any Affiliate of Indemnitor, and any tenant or other
user of any Individual Property in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Substances at any facility or incineration vessel containing Hazardous
Substances; (j) any acts of Indemnitor, Affiliate of Indemnitor, and any tenant
or other user of any Individual Property in accepting any Hazardous


-4-

--------------------------------------------------------------------------------





Substances for transport to disposal or treatment facilities, incineration
vessels or sites from which there is a Release, or a threatened Release of any
Hazardous Substance which causes the incurrence of costs for Remediation; (k)
any personal injury, wrongful death, or property or other damage arising under
any statutory or common law or tort law theory (including, but not limited to,
damages assessed for private or public nuisance or for the conducting of an
abnormally dangerous activity on any Individual Property), but only to the
extent arising from the violation of any Environmental Law or release of
Hazardous Substances from any Individual Property; and (l) any misrepresentation
or inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement, the Loan
Agreement or the Security Instruments relating to environmental matters.
Notwithstanding the foregoing, Indemnitors shall not have any obligation to an
Indemnified Party hereunder to the extent any Losses caused by the gross
negligence, illegal acts or willful misconduct of such Indemnified Party.
5.    Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitor shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of such Indemnified Parties, their attorneys shall control
the resolution of any claim or proceeding, providing that no compromise or
settlement shall be entered without Indemnitor’s consent, which consent shall
not be unreasonably withheld. Upon demand, Indemnitor shall pay or, in the sole
and absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:
The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or threatened danger to human health or the environment
from substances like Hazardous Substances. “Environmental Law” includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations promulgated pursuant thereto, and any state or local statutes,
ordinances, rules, regulations and the like addressing similar issues: the
Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including but
not limited to Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; the Oil Pollution Act of 1990; and the River and Harbors
Appropriation Act. “Environmental Law” also includes, but is not limited to, any
present and future federal, state and local laws, statutes, ordinances, rules,


-5-

--------------------------------------------------------------------------------





regulations and the like, as well as common law: (a) conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of any Individual Property; (b)
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of any Individual Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; (c) imposing conditions or requirements in
connection with permits or other authorization for lawful activity; (d) relating
to nuisance, trespass or other causes of action related to any Individual
Property in connection with any physical condition or use of any such Individual
Property by reason of the presence of Hazardous Substances in, on or under any
Individual Property; (e) relating to wrongful death, personal injury resulting
from environmental conditions or exposure to Hazardous Substances or (f)
property or other damage in connection with any environmental condition or use
of Hazardous Substances at the any Individual Property.
The term “Hazardous Substances” means any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including, but not limited to, petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables and explosives, mold, mycotoxins,
microbial matter and airborne pathogens (naturally occurring or otherwise),
volatile organic compounds, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the
Properties for the purposes of cleaning or other maintenance or operations and
otherwise in compliance with all Environmental Laws.
The term “Indemnified Parties” means each Co-Lender, any Affiliate of a
Co-Lender that has filed any registration statement relating to the
Securitization or has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of any Co-Lender that acts as an underwriter,
placement agent or initial purchaser of Securities issued in the Securitization,
any other co‑underwriters, co placement agents or co initial purchasers of
Securities issued in the Securitization, and each of their respective officers,
directors, partners, employees, representatives, agents and Affiliates and each
Person or entity who Controls any such Person within the meaning of Section 15
of the Securities Act or Section 20 of the Security Exchange Act, any Person who
is or will have been involved in the origination of the Loan, any Person who is
or will have been involved in the servicing of the Loan secured hereby, any
Person in whose name the encumbrance created by the Security Instruments is or
will have been recorded, any Person who may hold or acquire or will have held a
full or partial interest in the Loan secured hereby (including, but not limited
to, investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, representatives involved in the origination of
the Loan, contractors involved in the origination of the Loan, affiliates,
subsidiaries, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and


-6-

--------------------------------------------------------------------------------





including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of a Co-Lender’s assets and
business).
The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.
The term “Losses” means any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including, but not limited to, strict
liabilities), obligations, debts, diminutions in value arising solely from the
presence of Hazardous Substances in, on or under the Property (provided,
however, that any diminution in value of the Property arising from or in
connection with the presence of Hazardous Substances in, on, under or at the
Property, shall constitute a Loss only if, when and to the extent that the same
renders the Indemnified Parties unable to collect full repayment of the
Obligations or full satisfaction thereof through a realization of all of its
collateral security for the Obligations or any other remedy of Indemnitee under
the Loan Documents after giving due credit for the value of any collateral
security which the Indemnified Parties elect not to realize upon unless such
collateral security is the subject of a Release or other environmental
contamination in violation of Environmental Laws), fines, penalties, charges,
costs of Remediation (whether or not performed voluntarily), amounts paid in
settlement, litigation costs, attorneys’ fees, engineers’ fees, environmental
consultants’ fees, and investigation costs (including, but not limited to, costs
for sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards;
provided, however, in no event shall Indemnitor have any liability under this
Agreement for special, incidental, indirect or consequential damages.
The term “Release” means, but is not limited to, any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.
The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action involving any violation of Environmental Law or
Hazardous Substances; any activity to clean up, detoxify, decontaminate, contain
or otherwise remediate any Hazardous Substance; any actions to prevent, cure or
mitigate any Release of any Hazardous Substance; any action to comply with any
Environmental Laws or with any permits issued pursuant thereto or any directive
from any Governmental Agency; any inspection, investigation, study, monitoring,
assessment, audit, sampling and testing, laboratory or other analysis, or
evaluation relating to any Hazardous Substances or to anything referred to
herein.
7.    Unimpaired Liability. The liability of Indemnitor under this Agreement
shall in no way be limited or impaired by, and Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Note, the Loan Agreement, the Security Instruments or any other Loan Document to
or with Indemnitee by Indemnitor or any Person who succeeds Indemnitor or any
Person as owner or operator of any Individual Property. In addition, the
liability of Indemnitor under this Agreement shall in no way be limited or
impaired by (a) any extensions of time for performance required by the Note, the
Loan Agreement, the Security Instruments or any of the other Loan Documents, (b)
any sale or transfer of all or part of any


-7-

--------------------------------------------------------------------------------





Individual Property, (c) any exculpatory provision in the Note, the Loan
Agreement, the Security Instruments or any of the other Loan Documents limiting
Indemnitee’s recourse to the Properties or to any other security for the Note,
or limiting Indemnitee’s rights to a deficiency judgment against Indemnitor, (d)
the accuracy or inaccuracy of the representations and warranties made by
Indemnitor under the Note, the Loan Agreement, the Security Instruments or any
of the other Loan Documents or herein, (e) the release of Indemnitor or any
other Person from performance or observance of any of the agreements, covenants,
terms or conditions contained in any of the other Loan Documents by operation of
law, Indemnitee’s voluntary act, or otherwise, (f) the release or substitution
in whole or in part of any security for the Note, or (g) Indemnitee’s failure to
record the Security Instruments or file any UCC financing statements (or
Indemnitee’s improper recording or filing of any thereof) or to otherwise
perfect, protect, secure or insure any security interest or lien given as
security for the Note; and, in any such case, whether with or without notice to
Indemnitor and with or without consideration.
8.    Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to, or exhausting any security or collateral
under, or without first having recourse to, the Note, the Loan Agreement, the
Security Instruments or any other Loan Documents or any of the Individual
Properties, through foreclosure proceedings or otherwise; provided, however,
that nothing herein shall inhibit or prevent Indemnitee from suing on the Note,
foreclosing, or exercising any power of sale under the Security Instruments, or
exercising any other rights and remedies thereunder. This Agreement is not
collateral or security for the Debt, unless Indemnitee expressly elects in
writing to make this Agreement additional collateral or security for the Debt,
which Indemnitee is entitled to do in its sole and absolute discretion. It is
not necessary for an Event of Default to have occurred for Indemnified Parties
to exercise their rights pursuant to this Agreement. Notwithstanding any
provision of the Loan Agreement, Indemnitor is fully and personally liable for
such obligations under this Agreement, and such liability is not limited to the
original or amortized principal balance of the Loan or the value of each
Individual Property.
9.    Survival. The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Security
Instruments. Notwithstanding the foregoing or anything contained in this
Agreement or any other Loan Documents to the contrary, if, (a) at any time after
the second anniversary of repayment in full of the Debt, whether at maturity, as
a result of acceleration, in connection with prepayment or otherwise, or (b)
with respect to any Individual Property that is released from the lien of the
applicable Security Instrument in accordance with the terms of Section 2.5.2 or
Section 2.5.3 of the Loan Agreement, at any time after the second anniversary of
the effective date of such release, Indemnitee is provided with an updated
environmental report of the related Individual Property indicating to
Indemnitee’s reasonable satisfaction that there are no Hazardous Substances
located on, in, above or under such Individual Property in violation of any
applicable Environmental Laws, then the obligations and liabilities of
Indemnitor under this Agreement shall cease and terminate with respect to such
Individual Properties. Notwithstanding the provisions of this Agreement to the
contrary, the liabilities and obligations of Indemnitor hereunder shall not
apply to the extent that such liabilities and obligations arose solely from
Hazardous Substances that: (a) were not present on or a threat to any Individual
Property prior to the date that Indemnitee or its


-8-

--------------------------------------------------------------------------------





nominee acquired title to such Individual Property, whether by (i) foreclosure,
exercise of power of sale or otherwise, or (ii) any action taken (x) by any
mezzanine lender permitted under Section 9.1.1(b)(i) and/or Section 9.1.3 of the
Loan Agreement during any period in which such mezzanine lender exercises
Control over Borrower and/or the Property, or (y) from and after a mezzanine
foreclosure or assignment-in-lieu thereof; provided, that in any case, such
circumstances, conditions, actions or events are not caused by Indemnitor or an
Affiliate of Indemnitor, and (b) were not the result of any act or negligence of
Indemnitor or any of Indemnitor’s affiliates, agents or contractors.
10.    Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days after such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the Maximum Legal Rate which Indemnitor
may by law pay or the Indemnified Parties may charge and collect, from the date
payment was due, provided that the foregoing shall be subject to the provisions
of Article 4 of the Note.
11.    Waivers. (a) Each Indemnitor hereby waives as to itself (i) any right or
claim of right to cause a marshaling of Indemnitor’s assets or to cause
Indemnitee or other Indemnified Parties to proceed against any of the security
for the Loan before proceeding under this Agreement against Indemnitor; (ii) and
relinquishes all rights and remedies accorded by Legal Requirements to
indemnitors or guarantors, except any rights of subrogation which Indemnitor may
have, provided that the indemnity provided for hereunder shall neither be
contingent upon the existence of any such rights of subrogation nor subject to
any claims or defenses whatsoever which may be asserted in connection with the
enforcement or attempted enforcement of such subrogation rights including,
without limitation, any claim that such subrogation rights were abrogated by any
acts of Indemnitee or other Indemnified Parties; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee or other Indemnified Parties;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe, or other proof, or notice or
demand; and (vi) all homestead exemption rights against the obligations
hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full.
(a)    EACH INDEMNITOR AND INDEMNITEE (BY ITS ACCEPTANCE OF THIS AGREEMENT)
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR
OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION THEREWITH.
12.    Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties and against any
other Indemnitor, necessary or appropriate to obtain reimbursement, payment or
compensation from such persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Individual Property or


-9-

--------------------------------------------------------------------------------





otherwise obligated by law to bear the cost. Indemnified Parties shall be and
hereby are subrogated to all of Indemnitor’s rights now or hereafter in such
claims.
13.    Indemnitor’s Representations and Warranties. Each Indemnitor represents
and warrants as to itself that:
(a)    it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;
(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of Indemnitor and will not result in the breach of any term
or provision of the charter, by-laws, partnership, operating or trust agreement,
or other governing instrument of Indemnitor or result in the breach of any term
or provision of, or conflict with or constitute a default under, or result in
the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Indemnitor or any Individual
Property is subject, or result in the violation of any law, rule, regulation,
order, judgment or decree to which Indemnitor or such Individual Property is
subject;
(c)    to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to the best of Indemnitor’s knowledge, no approval, authorization, order,
license or consent of, or registration or filing with, any Governmental
Authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of
Indemnitor, enforceable against it in accordance with the terms hereof subject
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally and to general principals of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).


-10-

--------------------------------------------------------------------------------





14.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
15.    Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other party hereto
of (a) any notice, advice or other communication from any Governmental Authority
or any source whatsoever with respect to Hazardous Substances on, from or
affecting any Individual Property, and (b) any legal action brought against such
party or related to any Individual Property, with respect to which Indemnitor
may have liability under this Agreement. Such notice shall comply with the
provisions of Section 19 hereof.
16.    Examination of Books and Records. At reasonable times and upon reasonable
notice, the Indemnified Parties and their accountants shall have the right to
examine the books and records of Indemnitor pertaining to the environmental
condition of any Individual Property, at such Individual Property or at the
office regularly maintained by Indemnitor where the books and records are
located. The Indemnified Parties and their accountants shall have the right to
make copies and extracts from the foregoing records and other papers.
17.    Transfer of Loan. Indemnitee may, subject to the provisions of Section
9.1.2 of the Loan Agreement, at any time, sell, transfer or assign all or any
portion of its interest in the Note, the Loan Agreement, the Security
Instruments, this Agreement and the other Loan Documents, and any or all
servicing rights with respect thereto, or grant participations therein or issue
mortgage pass-through certificates, each in accordance with the terms of the
Loan Agreement. Indemnitee may forward to each purchaser, transferee, assignee,
servicer or participant (the foregoing entities hereinafter collectively
referred to as the “Investor”) and each prospective Investor, all documents and
information which Indemnitee now has or may hereafter acquire relating to
Indemnitor and the Properties, whether furnished by Indemnitor, any guarantor or
otherwise, as Indemnitee determines necessary or desirable. Subject to Section
9.1.2 of the Loan Agreement, Indemnitor and any guarantor agree to cooperate
with Indemnitee in connection with any transfer made or Securities created
pursuant to this Section, including, without limitation, the delivery of an
estoppel certificate and such other documents as may be reasonably requested by
Indemnitee. Indemnitor shall also furnish, and Indemnitor hereby consents to
Indemnitee furnishing to such Investors or such prospective Investors, any and
all information concerning the financial condition of the Indemnitor and any and
all information concerning the Properties and the Leases as may be requested by
Indemnitee, any Investor or any prospective Investor in connection with any
sale, transfer or participation interest. Upon any transfer or proposed transfer
contemplated above and by Section 9.1 of the Loan Agreement, at Indemnitee’s
request, Indemnitor shall provide an estoppel certificate to the Investor or any
prospective Investor in such form, substance and detail as Indemnitee, such
Investor or prospective Investor may reasonably require.
18.    Taxes. Each Indemnitor has filed all federal, state, county, municipal,
and city income and other tax returns required to have been filed by it and has
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by it. No Indemnitor has any
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.


-11-

--------------------------------------------------------------------------------





19.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, addressed as follows (or at such other address and Person
as shall be designated from time to time by any party hereto, as the case may
be, in a notice to the other parties hereto in the manner provided for in this
Section):
If to Indemnitee:
Column Financial, Inc.
11 Madison Avenue
New York, New York 10010
Attention: Sarah Nelson, Esq.

and to:
Citi Real Estate Funding Inc.
390 Greenwich Street
7th Floor
New York, New York 10013
Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938
with a copy to:
Cadwalader, Wickersham & Taft, LLP
227 West Trade Street, Suite 2400
Charlotte, North Carolina 28202
Attention: Holly M. Chamberlain, Esq.

If to Indemnitor:
c/o Global Net Lease, Inc.
405 Park Avenue
New York, New York 10022
Attention: Legal Department

With a copy to:
Arnold & Porter Kaye Scholer LLP
250 W 55th Street
New York, NY 10019
Attention: John Busillo, Esq.

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day.
20.    Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.


-12-

--------------------------------------------------------------------------------





21.    No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Indemnitor or any Indemnified Party,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
22.    Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
23.    Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of Indemnitor, all of
whom shall be bound by the provisions of this Agreement, provided that no
obligation of Indemnitor may be assigned except with the written consent of
Indemnitee or as otherwise provided in the Loan Agreement. Each reference herein
to Indemnitee shall be deemed to include its successors and assigns. This
Agreement shall inure to the benefit of Indemnified Parties and their respective
successors and assigns forever.
24.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.
25.    Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the Note,
the Security Instruments, the Loan Agreement or the other Loan Documents or
would otherwise have at law or in equity.
26.    Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.
27.    Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, AND MADE BY INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE
OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY


-13-

--------------------------------------------------------------------------------





APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS WITH RESPECT TO EACH INDIVIDUAL PROPERTY SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH SUCH INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
INDEMNITOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND
THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(a)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR DOES HEREBY DESIGNATE AND
APPOINT:
CORPORATION SERVICE COMPANY (CSC)
80 State Street
Albany, New York 12207-2543
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON INDEMNITOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN


-14-

--------------------------------------------------------------------------------





NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
28.    Miscellaneous. (a) Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove, (ii) any arrangement
or term is to be satisfactory to Indemnitee, or (iii) any other decision or
determination is to be made by Indemnitee, the decision of Indemnitee to approve
or disapprove, all decisions that arrangements or terms are satisfactory or not
satisfactory and all other decisions and determinations made by Indemnitee,
shall be in the sole and absolute discretion of Indemnitee and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.
(a)    Wherever pursuant to this Agreement it is provided that Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Indemnitee, whether with respect to
retained firms, the reimbursements for the expenses of the in-house staff or
otherwise; provided, however, Indemnitor shall only pay legal fees for more than
one set of outside counsel for Indemnitee if such Indemnitee shall have
reasonably concluded that there is an actual conflict of interest between
Indemnitees seeking separate representation.
(b)    If Indemnitor consists of more than one Person, the obligations and
liabilities of each such Person hereunder shall be joint and several.
[NO FURTHER TEXT ON THIS PAGE]




-15-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and is
effective as of the day and year first above written.
INDEMNITOR:
GLOBAL NET LEASE, INC., a Maryland corporation
By:
/s/ Jesse Galloway
Name:     Jesse Galloway
Title:    Authorized Signatory





Environmental Indemnity Agreement

--------------------------------------------------------------------------------





ARC GEGRDMI001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory
ARC GSIFLMN001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC MKMDNNJ001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


[Signatures Continue on Following Page.]


-2-

--------------------------------------------------------------------------------






ARC SZPTNNJ001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC CSVBTMI001, LLC, a Delaware limited liability company, a Delaware limited
liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARG FEMRGWV001, LLC, a Delaware limited liability company, a Delaware limited
liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


[Signatures Continue on Following Page.]




Environmental Indemnity Agreement

--------------------------------------------------------------------------------






ARC NNMFBTN001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC FEBHMNY001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC LPSBDIN001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


[Signatures Continue on Following Page.]




Environmental Indemnity Agreement

--------------------------------------------------------------------------------






ARC PNSCRPA001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC CJHSNTX002, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory


ARC CJHSNTX001, LLC, a Delaware limited liability company


By    Global Net Lease Operating Partnership, L.P.
Its sole member


By:    Global Net Lease, Inc.
Its general partner


By: /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory






Exhibit 10.7

--------------------------------------------------------------------------------






SCHEDULE I
BORROWER


1.
ARC GEGRDMI001, LLC, a Delaware limited liability company

2.
ARC GSIFLMN001, LLC, a Delaware limited liability company

3.
ARC MKMDNNJ001, LLC, a Delaware limited liability company

4.
ARC SZPTNNJ001, LLC, a Delaware limited liability company

5.
ARC CSVBTMI001, LLC, a Delaware limited liability company

6.
ARG FEMRGWV001, LLC, a Delaware limited liability company

7.
ARC NNMFBTN001, LLC, a Delaware limited liability company

8.
ARC FEBHMNY001, LLC, a Delaware limited liability company

9.
ARC LPSBDIN001, LLC, a Delaware limited liability company

10.
ARC PNSCRPA001, LLC, a Delaware limited liability company

11.
ARC CJHSNTX002, LLC, a Delaware limited liability company

12.
ARC CJHSNTX001, LLC, a Delaware limited liability company





Exhibit 10.7